DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Teutenberg (DE 202018005907 U1) in view of KR 20090009838 U (“KR”) and further in view of Ackley et al. (10619978) and further in view of Aninger (3401421).
In reference to claim 1, Teutenberg discloses a shield that can be carried or rolled, comprising:  
5a shield body having a base at a lower extremity, formed of a bullet-resistant material (figures 1 and 7, element 4, or the combination of elements 4 and 5, which may be alternatively formed as a single component 5, as shown in figure 4; paragraph 13 of machine translation; each embodiment includes feet 12 attached along the lowermost edge of the body, as shown in figures 1, 4, 
two wheels on an axle(s), the wheels positioned by brackets joined to the backside of the body proximate the lowermost edge (figure 7 shows two wheels with associated axle(s), and at least one bracket per wheel attached as claimed; figure 1 shows a wheel 8 and associated axle, and bracket 7) that position the wheels away from the back surface of the shield body at a height such that the at least one wheel does not touch the ground or bear weight with the shield body standing upright on a floor surface (figures 1, 4, and 7 make clear that when the wheel(s) 8 touches the ground, it acts as a foot in combination with feet 12, but would clearly be lifted from the ground were a user to stand the shield vertically upright upon feet 12, e.g., with the user supporting the shield in such a vertical orientation); and  15
a handles spaced away from the back surface by a space of at least one inch (figures 1, 4, and 7, handles 6); 
wherein a user, grasping the handles, is enabled to hold the shield vertically oriented on the feet 12 and to move the shield side-to-side on the feet, e.g., by sliding, and to tilt the body toward the wheels, transferring the weight of the rolling shield to the wheels, and is enabled to translate the rolling shield along the floor surface via the wheels (figure 1; paragraphs 1320 and 15).
Thus, Teutenberg disclose the claimed invention, except for (1) wherein the shield body is rectangular, (2) wherein the shield body has a height of at least sixty inches and a width of at least twenty-four inches and a thickness of at least one-eighth 
Regarding (1), both KR and Ackley teach that it is known to form a shield body as a rectangular structure (KR, figures; Ackley, figures 2A and 2B), in order to provide full coverage and protection along the entire height of the shield body. Further, it is noted that the shield body of Teutenberg only deviates from a rectangular geometry by missing its corners, as set forth above, and thus, fails to provide full coverage/protection at its upper end. Thus, it would have been obvious to a person of ordinary skill in the art to modify the shield body of Teutenberg to have rectangular geometry, in order to provide full coverage and protection along the entire height of the shield body.
Regarding (2), it would have been obvious to a person of ordinary skill in the art to form the ballistic shield body with a height of at least sixty inches and a width of at least twenty-four inches and a thickness of at least one-eighth inch, since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; forming a shield body to be within the claimed dimensional ranges constitutes mere engineering expediency.
Regarding (3), it is noted that Teutenberg relies upon a camera and monitor for viewing the strike side of the shield, in lieu of a window. However, KR teaches that it is known to utilize multiple horizontal window openings through a central region of the 
Regarding (4), Ackley discloses forming feet of a shield as rollerball bearing assemblies (figures 1A and 1B, rollerball housing 110, rollerball 112), in order to provide feet that support the weight of the shield on a ground or floor surface while also allowing omnidirectional rolling of the shield on the ground or floor surface, in lieu of mere sliding. Further, Ackley discloses that two of said rollerball assemblies are attached to a rectangular shield body 102 via first and second brackets 104/106 joined to the shield body proximate a lowermost edge and left and right vertical edges, respectively, each bracket extending forwardly away from its respective left/right vertical edge at an angle to the shield body such that the spacing between said two of said rollerball assemblies is greater than the width of the rectangular body (figs. 1C and 1D), in order to provide a 
Further regarding (4), it is noted that Ackley fails to explicitly teach or disclose how the rollerball bearing assemblies are attached to the brackets and rectangular body; a person of ordinary skill in the art would need to look to the known ways of attaching a rollerball bearing assembly to a structure. Aninger teaches that it is known to secure a rollerball bearing assembly to the bottom of a structure by recessing the rollerball housing into said structure, in order to protect the assembly and minimize ground clearance (figure 1)
Thus, considering the teachings of both Ackley and Aninger, in concert, it would have been obvious to a person of ordinary skill in the art to replace the static feet of Teutenberg with at least three rollerball bearing assemblies, one of said rollerball bearing assemblies mounted in the rectangular body at a lowermost edge thereof, and two of said roller ball bearings being mounted in first and second brackets joined to the rectangular shield body proximate a lowermost edge and left and right vertical edges, respectively, each bracket extending forwardly away from its respective left/right vertical edge at an angle to the shield body such that the spacing between said two of said rollerball assemblies is greater than the width of the rectangular body, in order to provide a more stable base for rolling and to provide additional offensive and defensive capability; the substitution would predictably support the weight of the shield on a ground or floor surface, while also providing the added functionality of omnidirectional rolling of the shield on the ground or floor surface.

In reference to claim 4, Teutenberg in view of KR and further in view of Ackley (the modified Teutenberg) makes obvious the claimed invention (Teutenberg, figures 1, 4, and 7, handles set forth above).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Teutenberg in further view of Gabriel (5850052). The modified Teutenberg makes obvious the claimed invention, except for the cushioning pad as claimed. However, Gabriel teaches that it is known to provide the back surface of a shield with such a cushioning pad, in order to protect a user from injury (figures 3 and 4, element 21). Thus, it would have been obvious to a person of ordinary skill in the art to provide the shield made obvious by the modified Teutenberg with a cushioning pad as claimed, in order to protect a user from injury.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Teutenberg in further view of Mickiewicz (2014/0238225). The modified Teutenberg makes obvious the claimed invention, except for an upper handle as claimed. However, Mickiewicz teaches that it is known provide a full length shield with an upper handle extending from a top surface of the shield body (figure 1, handle 60 extends from the top surface of the centrally recessed portion of shield body 15), in order to provide a user with a means for grasping the shied at its upper extremity (e.g., for transport or other manipulation). Mickiewicz does not disclose or limit dimensions of the handle. Thus, it would have been obvious to a person of ordinary skill in the art to provide the shield the modified Teutenberg with an upper handle extending from a top surface of the shield body, in order to provide a user with a means for grasping the shied at its upper extremity (e.g., for transport or other manipulation), and to form said upper handle with a length extending across more than half the width of the shield body as an engineering expedient.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Teutenberg in further view of Nibert et al (2020/0018575). The modified Teutenberg makes obvious the claimed invention, except where the handles are angled as claimed. However, Nibert teaches that it is known to angle a handle of a wheeled, full-length shield such that the top of the handle is closer to the shield body (figures 8 and 9, handle 66), in order to provide correct ergonomics when wheeling the shield forward and back. Thus, it would have been obvious to a person of ordinary skill in the art to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Teutenberg in further view of Chung et al. (2006/0279054).
In reference to claim 6, the modified Teutenberg makes obvious the claimed invention, except for wherein the rollerball bearings comprise assemblies as claimed. It is noted that Ackley remains silent as to the structural specifics of the rollerball bearings. However, Chung teaches that it is known to form rollerball bearings as comprising assemblies comprising a framework having a polymer ball turning against ball bearings in the framework (paragraph 25, framework 18; paragraph 25, last two sentences, “ball bearings;” paragraph 26 “Balls 20 may be made of plastic”), in order to provide rollerball bearings that are suited to rolling on a wide variety of ground surfaces, indoor and outdoor (paragraphs 25 and 26). Chung remains silent as to the size of the balls. Thus, it would have been obvious to a person of ordinary skill in the art to form the rollerball bearings of the modified Teutenberg as comprising assemblies comprising a framework having a polymer ball turning against ball bearings in the framework, in order to provide rollerball bearings that are suited to rolling on a wide variety of ground surfaces, indoor and outdoor, and to form the ball with a diameter of at least two inches as an engineering expedient.

7 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Teutenberg in further view of Nagai (JP 07332896 A). The modified Teutenberg makes obvious the claimed invention, except for a stand as claimed. However, Nagai teaches that it is known to provide a shield with a stand as claimed, in order to allow for selective standing support of the shield upon a ground surface (figure 2, elements 4 and 5). Thus, it would have been obvious to a person of ordinary skill in the art to provide the shield of the modified Teutenberg with a stand, like that of Nagai, in order to allow for selective standing support of the shield upon a ground surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 10859347. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature of the application claims that is not found in the reference application is taught in the prior art, as evidenced above. Further, it would have been obvious to a person of ordinary skill in the art to provide the invention of the reference application with each 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Beck (10267601), Gonda et al. (2016/0216080), White (2010/0011950), Fuqua et al. (8015910), Zevuluni et al. (4781101), Loeser, JR. (2209654), Eidus (3559802), and White (2008/0172829).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641